 



Exhibit 10.1
TRANSITION SERVICES AGREEMENT
     THIS TRANSITION SERVICES AGREEMENT, dated as of November 30, 2007 (this
“Agreement”), is made by and between Synovus Financial Corp., a Georgia
corporation (“Synovus”), and Total System Services, Inc., a Georgia corporation
(“TSYS”). Synovus and TSYS may each be referred to herein as a “Party” and/or
the “Parties” as the case may require.
WITNESSETH:
     WHEREAS, Synovus, Columbus Bank and Trust Company and TSYS are parties to
an Agreement and Plan of Distribution, dated as of October 25, 2007, as amended
(the “Distribution Agreement”), pursuant to which Synovus will, subject to the
terms and conditions in the Distribution Agreement, distribute to its
shareholders all of the common stock of TSYS held by it as of a certain date;
     WHEREAS, in connection with the transactions contemplated by the
Distribution Agreement, Synovus and TSYS wish to enter into this Agreement for
purposes of continuity and transition; and
     WHEREAS, TSYS desires to cause Synovus and its appropriate Subsidiaries (as
defined below) to provide to TSYS and its appropriate Subsidiaries the Services
(as defined below) set forth on Schedule A hereto, and Synovus is willing to
provide, or cause its appropriate Subsidiaries to provide, such Services, and
Synovus desires to cause TSYS and its appropriate Subsidiaries to provide to
Synovus and its appropriate Subsidiaries the Services set forth on Schedule B
hereto, and TSYS is willing to provide, or cause its appropriate Subsidiaries to
provide, such Services, all on the terms and conditions set forth below.
     NOW, THEREFORE, the Parties, in consideration of the foregoing and the
mutual covenants contained herein, agree as follows:
     SECTION 1. SPECIFIC DEFINITIONS.
     In addition to the terms defined elsewhere in this Agreement, as used in
this Agreement, the following terms have the respective meanings set forth
below:
     “Acquisition Transaction” shall mean, with respect to any Party, a
transaction (i) in which such Party acquires (by merger, asset purchase, stock
purchase or otherwise) the business of a Third Party that has annual revenues in
the fiscal year preceding such transaction equal to or greater than thirty
percent (30%) of the consolidated revenues of such Party in the fiscal year
preceding such transaction, (ii) in which such Party merges with or into a Third
Party that has annual revenues in the fiscal year preceding such transaction
equal to or greater than thirty percent (30%) of the consolidated revenues of
such Party in the fiscal year preceding such transaction or (iii) that would
result in a Change in Control of such Party.

 



--------------------------------------------------------------------------------



 



     “Applicable Rate” shall mean the rate of interest per annum announced from
time to time by Columbus Bank and Trust Company as its prime lending rate.
     “Ancillary Agreement” shall have the meaning given to it in the
Distribution Agreement.
     “Bankruptcy Event” with respect to a Party shall mean the filing of an
involuntary petition in bankruptcy or similar proceeding against such Party
seeking its reorganization, liquidation or the appointment of a receiver,
trustee or liquidator for it or for all or substantially all of its assets,
whereupon such petition shall not be dismissed within sixty (60) days after the
filing thereof, or if such Party shall (i) apply for or consent in writing to
the appointment of a receiver, trustee or liquidator of all or substantially all
of its assets, (ii) file a voluntary bankruptcy petition, (iii) make a general
assignment for the benefit of creditors or (iv) file a petition or an answer
seeking reorganization or an arrangement with its creditors or take advantage of
any insolvency Law with respect to itself as debtor.
     “Change in Control” shall mean, with respect to Synovus or TSYS, as the
case may be, the occurrence of any of the following: (a) after the Effective
Time, any Person or group of Persons acquires the beneficial ownership of more
than thirty-five percent (35%) of the outstanding voting power of Synovus or
TSYS, as applicable (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, and the applicable rules and
regulations thereunder), or (b) during any period of 12 consecutive months
commencing after the Effective Time, individuals who on the first day of such
period were directors of Synovus or TSYS, as applicable (together with any
replacement or additional directors who were nominated or elected by a majority
of directors then in office), cease to constitute a majority of the Board of
Directors of Synovus or TSYS, as applicable.
     “Confidential Disclosure Agreement” shall have the meaning given to it in
the Distribution Agreement.
     “Confidential Information” shall have the meaning given to it in the
Confidential Disclosure Agreement.
     “Contaminant” shall mean any virus, worm, trojan horse, software lock,
“drop dead” device, trap door, time bomb, or any other contaminant or material
that is designed in substantial part to access and modify or delete in an
unauthorized manner, disrupt or damage any data files or other computer
programs, software or hardware or any material that provides access to any such
contaminants or materials.
     “Distribution Agreement” shall have the meaning set forth in the recitals.
     “DRP” shall have the meaning set forth in Section 2.9.
     “Effective Time” shall have the meaning given to it in the Distribution
Agreement.
     “Governmental Authority” shall mean any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or regulatory, administrative or governmental authority.

2



--------------------------------------------------------------------------------



 



     “Law” shall mean all laws, statutes and ordinances and all regulations,
rules and other pronouncements of Governmental Authorities having the effect of
law of the United States, any foreign country, or any domestic or foreign state,
province, commonwealth, city, country, municipality, territory, protectorate,
possession or similar instrumentality, or any Governmental Authority thereof.
     “Loss” shall mean all losses, liabilities, damages, claims, demands,
judgments or settlements of any nature or kind, known or unknown, fixed,
accrued, absolute or contingent, liquidated or unliquidated, including all
reasonable costs and expenses (including reasonable legal fees, accounting fees
or otherwise as such costs are incurred) relating thereto.
     “Person” shall mean any natural person, corporation, business trust,
limited liability company, joint venture, association, company, partnership or
government, or any agency or political subdivision thereof.
     “Restricted Assignment Period” shall have the meaning given to it in the
Distribution Agreement.
     “Services” shall mean (as the context permits) the Synovus Services and/or
the TSYS Services.
     “Subsidiary” shall have the meaning given to it in the Distribution
Agreement.
     “Synovus Services” shall mean, subject to Section 2.1(c), those services to
be provided by Synovus or its appropriate Subsidiaries to TSYS or any of its
appropriate Subsidiaries designated by TSYS, as set forth on Schedule A hereto
or as otherwise set forth herein.
     “Systems” shall have the meaning set forth in Section 2.10.
     “Third Party” shall mean a Person who is not a Party or a Subsidiary
thereof.
     “TSYS Services” shall mean, subject to Section 2.1(c), those services to be
provided by TSYS or its appropriate Subsidiaries to Synovus or any of its
appropriate Subsidiaries designated by Synovus, as set forth on Schedule B
hereto or as otherwise set forth herein.
     SECTION 2. SERVICES.
     Section 2.1 Services. (a) Synovus shall provide, or cause its appropriate
Subsidiaries to provide, to TSYS and its appropriate Subsidiaries each Synovus
Service for the term set forth opposite the description of such Synovus Service
in Schedule A.
          (b) TSYS shall provide, or cause its appropriate Subsidiaries to
provide, to Synovus and its appropriate Subsidiaries each TSYS Service for the
term set forth opposite the description of such TSYS Service in Schedule B.
          (c) Notwithstanding anything to the contrary in this Agreement, the
Services shall not include, nor shall this Agreement in any way apply to, any
services or products provided pursuant to those agreements between the Parties
set forth on Schedule C hereto.

3



--------------------------------------------------------------------------------



 



     Section 2.2 Additional Services. (a) From time to time after the Effective
Time, the Parties may identify additional services that will be provided in
accordance with the terms of this Agreement (the “Additional Services”). The
Parties may agree in writing on Additional Services during the term of this
Agreement by supplementing Schedule A or Schedule B, as the case may be.
          (b) Except as set forth in the last sentence of this Section 2.2(b),
the Party that is to provide or cause its Subsidiary to provide any Additional
Service shall be obligated to perform such Additional Service, so long as such
Additional Service: (1) was provided by the providing Party or its Subsidiary
immediately prior to the Effective Time and is reasonably believed by the
receiving Party to have been inadvertently or unintentionally omitted from
Schedule A or Schedule B, as the case may be, or (2) is necessary to effectuate
an orderly transition under this Agreement and the Distribution Agreement,
unless in either case such performance would significantly disrupt the providing
Party’s operations or cannot be performed using the existing resources of the
providing Party taking into account other commitments and needs of the providing
Party. The fee for providing an Additional Service under this Section 2.2(b)
will be a reasonable charge as agreed to by the Parties prior to the performance
of such Additional Service. If the providing Party reasonably believes the
performance of Additional Services required under clauses (1) or (2) above would
significantly disrupt the providing Party’s operations or cannot be performed
using the existing resources of the providing Party, the providing Party and the
receiving Party shall negotiate in good faith to establish terms under which the
providing Party can provide such Additional Services; provided, however, that
the providing Party shall not be obligated to provide such Additional Services
if, following good faith negotiation, the Parties are unable to reach agreement
on such terms.
     Section 2.3 Standard of Service. The Services shall be provided by each
Party in good faith and, except as otherwise set forth on Schedule A or
Schedule B for a specific Service, at substantially the same level of service
that such Services have historically been provided by the providing Party.
     Section 2.4 Service Boundaries. (a) Except as otherwise provided in
Section 2.4(b) or Section 2.4(c) below, (i) each of Synovus and TSYS shall be
required to provide, or cause its appropriate Subsidiaries to provide, the
Services to the other Party and its appropriate Subsidiaries only to the extent
and only at the locations such Services are being provided immediately prior to
the Effective Time, (ii) the Services will be available only for purposes of
conducting the business of the Party receiving the Services and (iii) each Party
acknowledges and agrees that the providing Party shall have no obligation to
provide Services to segments of the receiving Party’s business that have been
added or acquired subsequent to the Effective Time, in connection with a Change
in Control of the receiving Party or otherwise.
          (b) At any time prior to May 31, 2008, (i) a Party receiving any
Service may provide written notice to the providing Party of any location that
is additional to those locations at which such Service is being provided
immediately prior to the Effective Time and, within a reasonable period of time
as mutually agreed by the Parties, which period of time shall in no event be
later than ninety (90) days following receipt of such notice, the providing
Party shall be required, for a reasonable charge, to provide, or cause its
appropriate Subsidiaries to provide, such Service to the receiving Party or any
of its appropriate Subsidiaries at such additional

4



--------------------------------------------------------------------------------



 



location for the then-remaining duration of the term of the applicable Service
or for such other duration as may be agreed in writing by the Parties, and
(ii) a Party receiving any Service may provide written notice to the providing
Party requesting that such Service be made available to the receiving Party for
purposes of conducting its business in a manner substantially different from the
manner its business was conducted prior to the Effective Time and, within a
reasonable period of time as mutually agreed by the Parties, which period of
time shall in no event be later than ninety (90) days following receipt of such
notice (which notice shall include a reasonably detailed description of the
manner in which the conduct of business has or is to be changed and the
resulting increase in the scope of the applicable Service), the providing Party
shall be required, for a reasonable charge as agreed to by the Parties prior to
the performance of such Service, to provide, or cause its appropriate
Subsidiaries to provide, such Service to the receiving Party or any of its
appropriate Subsidiaries for purposes of conducting the business of the
receiving Party in such substantially different manner for the then-remaining
duration of the term of the applicable Service or for such other duration as may
be agreed in writing by the Parties, unless, in case of either Section 2.4
(b)(i) or Section 2.4(b)(ii), such performance would significantly disrupt the
providing Party’s operations or increase in an unduly burdensome manner the
scope of its responsibility under this Agreement.
          (c) If at any time prior to May 31, 2008 a Party receiving Services
under this Agreement enters into a definitive agreement with respect to, or
consummates, an Acquisition Transaction, such receiving Party may (but is not
required to) notify the providing Party in writing on or prior to May 31, 2008
of such receiving Party’s election to convert its systems directly to the
systems of the Third Party to such Acquisition Transaction. Upon timely receipt
of such a notice of election, the providing Party shall provide reasonable
cooperation and assistance to the receiving Party in effecting such conversion;
provided, however, the receiving Party shall reimburse the providing Party for
all reasonable expenses incurred by the providing Party in connection with such
conversion efforts.
     Section 2.5 Representations and Warranties. Each Party represents and
warrants to the other that it has the right to enter into and perform this
Agreement, this Agreement has been validly executed by a duly authorized
representative, and once executed, will impose valid and binding legal
obligations upon it; and, except as set forth on Schedule D, its entry into and
performance of this Agreement will not conflict with any of its existing
obligations or undertakings, or any other agreement to which it is a party or
bound by.
     Section 2.6 DISCLAIMER OF OTHER WARRANTIES. EXCEPT AS EXPRESSLY SET FORTH
HEREIN, NEITHER SYNOVUS NOR TSYS MAKES ANY REPRESENTATIONS OR WARRANTIES,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED TO THE IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT
TO THE SERVICES OR OTHER DELIVERABLES PROVIDED BY IT OR ITS APPROPRIATE
SUBSIDIARIES HEREUNDER.
     Section 2.7 Systems. TSYS is contracting for use of Synovus’s systems, and
Synovus is contracting for use of TSYS’s systems, on an “as-is” basis. Subject
to the following sentence, it will be at Synovus’s discretion as to whether
enhancements or modifications to its systems will be made available to TSYS and
it will be at TSYS’s discretion as to whether enhancements or

5



--------------------------------------------------------------------------------



 



modifications to its systems will be made available to Synovus. After the
Effective Time, there will be no enhancements or modifications to the systems of
Synovus or TSYS at the other Party’s request, unless the providing Party
consents in writing to such enhancement or modification; provided, however, if
the requesting Party agrees in writing to pay, or reimburse the providing Party
for, any and all of the reasonable costs associated with such enhancement or
modification, including, without limitation, any reasonable costs associated
with “winding down” such enhancement or modification following the termination
of the applicable Service, and such enhancement or modification is reasonably
necessary in order for the requesting Party to comply with then applicable Law,
then such consent shall not be required and the providing Party shall make such
enhancement or modification.
     Section 2.8 Contaminants. Both Parties agree to implement and maintain
reasonable anti-Contaminant software programs and firewalls and to take
reasonable measures to prevent the introduction of Contaminants into Systems
used in connection with the Services. If a Contaminant is found to have been
introduced into the Systems used in connection with the Services, the Parties
shall reasonably cooperate to eradicate and reduce the effects of such
Contaminant and, if the Contaminant causes a loss of operational efficiency or
loss of data, reasonably cooperate to mitigate any losses of operational
efficiency or data caused by it.
     Section 2.9 Disaster Recovery. During the term of this Agreement the
providing Party shall maintain business continuation and disaster recovery plans
that it maintained for the Services during the twelve (12) months immediately
preceding the Effective Time (the “DRP”). The providing Party shall update and
test the operability of the DRP with the same frequency and testing mechanisms
that it used during the twelve (12) months immediately preceding the Effective
Time, and shall make available to the receiving Party the results of such tests.
     Section 2.10 Systems Security. If a Party (or any of its Subsidiaries) is
given access to the other’s computer system(s) or software (“Systems”) in
connection with performance of the Services, such Party that is given access
shall comply (and shall cause its Subsidiaries to comply) with the other Party’s
system security policies, procedures, and requirements, will not tamper with,
compromise or circumvent any security or audit measures employed by the other
Party, and shall ensure that it accesses the other Party’s Systems solely as
reasonably necessary to perform the Services in accordance with the provisions
of this Agreement. Each Party shall take reasonable steps to ensure that only
those users who are specifically authorized to gain access to the other Party’s
Systems do gain such access and to prevent unauthorized destruction, alteration
or loss of information contained therein. Each Party undertakes to inform
promptly the other Party when it becomes aware of any unauthorized access to the
other Party’s Systems. If at any time an employee of a Party or a Subsidiary
thereof or any other individual (i) has sought to circumvent or has circumvented
the security regulations or mechanisms of the other Party, (ii) has accessed or
has attempted to access the other Party’s Systems without authorization or
(iii) has engaged in activities that are reasonably likely to lead to the
unauthorized access, destruction or alteration of the Systems or loss of data or
information thereon, the Party whose Systems have been so circumvented,
accessed, destroyed or altered may suspend or limit the access of any such
employee or individual to the Systems or Services as necessary to address such
unauthorized circumvention, access, destruction or alteration and shall promptly
notify the other Party. Upon such suspension or limitation, the Parties shall
cooperate with each other and act reasonably to determine the appropriate steps
to take in response thereto, in order to minimize the effects of

6



--------------------------------------------------------------------------------



 



such unauthorized circumvention, access, destruction or alteration and to
restore the suspended or limited access as soon as practicable.
     Section 2.11 Cooperation to Effect Separation of Parties. Each Party will
use its commercially reasonable efforts to implement its own independent systems
and services and to completely separate from the other Party’s systems and
services on or before the date on which this Agreement terminates. The Parties
shall cooperate with one another to maintain an orderly transfer of Services
provided hereunder and shall provide necessary assistance for an orderly
transfer thereof. Each receiving Party agrees to bear its own costs in
connection with the implementation of its own systems for the purpose of
conducting its business after the termination or expiry of the Services provided
to it or any of its Subsidiaries by the other Party or any of its Subsidiaries.
     SECTION 3. COOPERATION; LICENSES AND PERMITS.
     Section 3.1 Cooperation; Consents. The Parties will use good faith efforts
to cooperate with each other in matters relating to the provision and receipt of
Services. Such cooperation shall include exchanging information, providing
electronic access to technology systems used in connection with the Services and
obtaining all third party consents, licenses, sublicenses or approvals necessary
to permit each Party to perform its obligations hereunder (including by way of
example, not by way of limitation, rights to use third party software needed for
the performance of Services), including those set forth in Schedule D. The costs
of obtaining the third party consents, licenses, sublicenses or approvals listed
in Schedule D shall be borne by the Party specified in the Schedule as
responsible to pay such costs or proportion of such costs; provided, however,
where the necessary third party consent, license, sublicense or approval is not
listed in Schedule D, the costs of obtaining such consent, license or approval
shall be borne by the providing Party, unless the third party consent, license,
sublicense or approval is obtained for the primary purpose of providing the
Services to the receiving Party, in which case the receiving Party will pay such
costs. In the event that a consent required to perform a Service in accordance
with this Agreement is not obtained, the Parties shall cooperate with each other
and act in good faith to ascertain and obtain reasonable alternative
arrangements to allow the Service(s) in question to be provided.
     Section 3.2 Licenses and Permits. Each Party warrants and covenants that
all duties and obligations (including with respect to Synovus, all Synovus
Services and with respect to TSYS, all TSYS Services) to be performed hereunder
shall be performed in compliance in all material respects with all applicable
federal, state, provincial and local Laws, rules and regulations. Each Party
shall obtain and maintain all material permits, approvals and licenses necessary
or appropriate to perform its duties and obligations (including with respect to
Synovus, the Synovus Services and with respect to TSYS, the TSYS Services)
hereunder and shall at all times comply in all material respects with the terms
and conditions of such permits, approvals and licenses.
     Section 3.3 Policies. To the extent that a Party is performing Services at
the other Party’s premises, it shall use its commercially reasonable efforts to,
and shall use its commercially reasonable efforts to cause its personnel to,
comply with the other Party’s policies, guidelines and regulations applicable to
each work location that it has been informed of in

7



--------------------------------------------------------------------------------



 



writing (including but not limited to rules and policies relating to access,
conduct, and other rules and policies otherwise in effect at the receiving
Party’s premises).
     SECTION 4. PAYMENT.
     Section 4.1 Service Fees. (a) In consideration for the provision of each of
the Synovus Services, TSYS shall pay to Synovus the fee set forth for such
Synovus Service on Schedule A.
          (b) In consideration for the provision of each of the TSYS Services,
Synovus shall pay to TSYS the fee set forth for such TSYS Service on Schedule B.
     Section 4.2 Costs and Expenses. (a) In addition to the fees payable in
accordance with Section 4.1(a), TSYS shall reimburse Synovus for any and all
reasonable and necessary out-of-pocket costs and expenses (including postage and
other delivery costs, telephone, telecopy and similar expenses) incurred by
Synovus or its appropriate Subsidiaries with respect to third parties in
connection with the provision of Synovus Services to TSYS pursuant to the terms
of this Agreement or paid by Synovus or its appropriate Subsidiaries on behalf
of TSYS, including any costs incurred by Synovus related to the provision of
such Synovus Services; provided, however, any such out-of-pocket costs and
expenses for any month exceeding, in aggregate, $10,000 shall require advance
written approval by the receiving Party.
          (b) In addition to the fees payable in accordance with Section 4.1(b),
Synovus shall reimburse TSYS for any and all reasonable and necessary
out-of-pocket costs and expenses (including postage and other delivery costs,
telephone, telecopy and similar expenses) incurred by TSYS or its appropriate
Subsidiaries with respect to third parties in connection with the provision of
TSYS Services to Synovus pursuant to the terms of this Agreement or paid by TSYS
or its appropriate Subsidiaries on behalf of Synovus, including any costs
incurred by TSYS related to the provision of such TSYS Services; provided,
however, any such out-of-pocket costs and expenses for any month exceeding, in
aggregate, $10,000 shall require advance written approval by the receiving
Party.
          (c) Without limiting the foregoing, each Party agrees to reimburse the
other Party for any costs or expenses incurred by the other Party in connection
with the conversion of the reimbursing Party to the reimbursing Party’s own
systems.
     Section 4.3 Invoices; Payment. (a) Synovus will invoice TSYS in U.S.
dollars: (i) as of the last day of each calendar month for any fees payable by
TSYS in accordance with Section 4.1(a) for Synovus Services listed on Schedule A
provided pursuant to the terms of this Agreement during such month; (ii) as of
the last day of each calendar month for any amounts payable by TSYS in
accordance with Section 4.2(a) for any out-of-pocket costs and expenses incurred
during the immediately preceding month to the extent Synovus has received an
invoice from such third party; and (iii) as of the last day of each calendar
month for any taxes (excluding taxes determined, in whole or in part, by net
income, net receipts or net worth) payable with respect to the provision of
Synovus Services to TSYS during such month. Synovus shall deliver or cause to be
delivered to TSYS each such invoice within thirty (30) days following the last
day of the calendar month to which such invoice relates. TSYS shall pay each
such invoice received

8



--------------------------------------------------------------------------------



 



by electronic funds transfer within thirty (30) days of the date on which such
invoice was received.
          (b) TSYS will invoice Synovus in U.S. dollars: (i) as of the last day
of each calendar month for any fees payable by Synovus in accordance with
Section 4.1(b) for TSYS Services listed on Schedule B provided pursuant to the
terms of this Agreement during such month; (ii) as of the last day of each
calendar month for any amounts payable by Synovus in accordance with Section
4.2(b) for any out-of-pocket costs and expenses incurred during the immediately
preceding month to the extent TSYS has received an invoice from such third
party; and (iii) as of the last day of each calendar month for any taxes
(excluding taxes determined, in whole or in part, by net income, net receipts or
net worth) payable with respect to the provision of TSYS Services to Synovus
during such month. TSYS shall deliver or cause to be delivered to Synovus each
such invoice within thirty (30) days following the last day of the calendar
month to which such invoice relates. Synovus shall pay each such invoice
received by electronic funds transfer within thirty (30) days of the date on
which such invoice was received.
          (c) Subject to the Distribution Agreement and each other Ancillary
Agreement, each Party shall provide to the other Party all information, data and
exemption certificates as such other Party may from time to time reasonably
request and otherwise fully cooperate with such other Party in connection with
the reporting and payment of any taxes with respect to the Services. Each Party
shall cooperate with the other Party and take any action reasonably requested
which does not cause the Party to incur any cost or inconvenience in order to
minimize any taxes payable with respect to the Services.
          (d) A Party’s obligation to make any required payments under this
Agreement shall not be subject to any unilateral right of offset, set-off,
deduction or counterclaim arising under the Distribution Agreement or any other
Ancillary Agreement.
     Section 4.4 Late Payment. (a) Any amount not paid when due shall be subject
to a late payment fee computed daily at a rate equal to the Applicable Rate.
Notwithstanding the foregoing, if a Party (the “Disputing Party”) disputes the
accuracy of any invoice, that Party shall timely pay the undisputed portion of
such invoice as provided herein, and the Parties will promptly meet and seek to
resolve the disputed amount of the invoice. If, upon resolution of the dispute,
the Disputing Party is found to have underpaid the amount actually due, the
Disputing Party shall, within five (5) Business Days after the date on which the
dispute is resolved, remit any amount due plus interest at the Applicable Rate
from the due date until paid. To avoid doubt, (i) a Party shall be required to
timely pay any undisputed amounts due, notwithstanding the fact that such Party
may be disputing other amounts due and (ii) failure to pay an amount the subject
of a bona fide dispute under this Section 4.4 does not constitute a breach of
this Agreement by the Disputing Party.
          (b) Each Party agrees to pay the other Party’s reasonable attorneys’
fees and other costs incurred in collection of (i) any undisputed amounts owed
to such other Party hereunder and not paid when due, (ii) disputed amounts not
paid in accordance with Section 4.4(a) upon resolution of the dispute, and
(iii) a disputed amount where a court or arbitrator determines that the amount
was not the subject of a bona fide dispute. Where a court or arbitrator
determines that the Party issuing the disputed invoice did not act in good faith
by not

9



--------------------------------------------------------------------------------



 



resolving the dispute, that Party must pay the Disputing Party’s reasonable
attorneys’ fees and other costs incurred in resolving the dispute.
     Section 4.5 Fees, Etc. Upon Termination of Services. In the event of a
termination of Services pursuant to Section 7.1, with respect to the calendar
month in which such Services cease to be provided, the recipient of such
Services shall be obligated to pay a pro rata share of the fee for such Service
set forth on Schedule A or Schedule B, as applicable, equal to the product of
(x) the fee set forth on Schedule A or Schedule B, as applicable, multiplied by
(y) a fraction, the numerator of which is the number of days in the calendar
month in which such Services cease to be provided preceding and including the
last date on which such Services are provided, and the denominator of which is
30.
     SECTION 5. INDEMNIFICATION AND LIABILITY.
     Section 5.1 Indemnification by Principal. (a) TSYS agrees to indemnify,
defend and hold Synovus and its appropriate Subsidiaries harmless from and
against any Loss to which Synovus or its appropriate Subsidiaries may become
subject arising out of, by reason of or otherwise in connection with the
provision hereunder by Synovus or its appropriate Subsidiaries of Synovus
Services, other than Losses resulting from Synovus’s or its appropriate
Subsidiaries’ gross negligence, willful misconduct or material breach of its
obligations pursuant to this Agreement. Notwithstanding any provision in this
Agreement to the contrary, TSYS shall not be liable under this Section 5.1 for
any consequential, special or punitive damages (including lost profits).
          (b) Synovus agrees to indemnify, defend and hold TSYS and its
appropriate Subsidiaries harmless from and against any Loss to which TSYS or its
appropriate Subsidiaries may become subject arising out of, by reason of or
otherwise in connection with the provision hereunder by TSYS or its appropriate
Subsidiaries of TSYS Services, other than Losses resulting from TSYS’s or its
appropriate Subsidiaries’ gross negligence, willful misconduct or material
breach of its obligations pursuant to this Agreement. Notwithstanding any
provision in this Agreement to the contrary, Synovus shall not be liable under
this Section 5.1 for any consequential, special or punitive damages (including
lost profits).
     Section 5.2 Indemnification by Provider. (a) Synovus agrees to indemnify,
defend and hold TSYS and its appropriate Subsidiaries harmless from and against
any Loss to which TSYS or its appropriate Subsidiaries may become subject
arising out of, by reason of or otherwise in connection with the provision
hereunder by Synovus or its appropriate Subsidiaries of Synovus Services to TSYS
or its appropriate Subsidiaries where such Losses resulted from Synovus’s or its
appropriate Subsidiaries’ gross negligence, willful misconduct or material
breach of its obligations pursuant to this Agreement.
          (b) TSYS agrees to indemnify, defend and hold Synovus and its
appropriate Subsidiaries harmless from and against any Loss to which Synovus or
its appropriate Subsidiaries may become subject arising out of, by reason of or
otherwise in connection with the provision hereunder by TSYS or its appropriate
Subsidiaries of TSYS Services to Synovus or its appropriate Subsidiaries where
such Losses resulted from TSYS’s or its appropriate Subsidiaries’

10



--------------------------------------------------------------------------------



 



gross negligence, willful misconduct or material breach of its obligations
pursuant to this Agreement.
     Section 5.3 Control of Indemnification Claims. Indemnification claims
hereunder shall be subject to the procedure set forth in the Indemnification and
Insurance Matters Agreement of even date between the Parties.
     Section 5.4 DISCLAIMER OF LIABILITY. NOTWITHSTANDING ANY PROVISION IN THIS
AGREEMENT TO THE CONTRARY, NO PARTY SHALL BE LIABLE HEREUNDER FOR ANY
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES (INCLUDING LOST PROFITS), EXCEPT TO
THE EXTENT THAT SUCH CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES RELATE TO A LOSS
RESULTING FROM A CLAIM AGAINST THE INDEMNIFIED PARTY BY AN UNAFFILIATED THIRD
PARTY.
     SECTION 6. CONFIDENTIALITY.
     Each Party shall keep, and shall cause its appropriate Subsidiaries to
keep, confidential the Schedules to this Agreement and all information received
from the other Party regarding the Services, including any information received
with respect to Synovus and its Subsidiaries or TSYS and its Subsidiaries, in
accordance with the Confidential Disclosure Agreement, and shall use such
information only for the purpose set forth in this Agreement unless otherwise
agreed to in writing by the Party from which such information was received.
     SECTION 7. TERM.
     Section 7.1 Duration. (a) Subject to Sections 7.1(a), 7.2, 7.3, 7.4, 7.6
and 7.9, this Agreement will continue in full force and effect with respect to
each Service until the earlier of (i) the last expiration date with respect to
such Service set forth on Schedule A or Schedule B, as applicable and (ii) the
termination of such Service in accordance with Section 7.1(b) or 7.4.
          (b) Each Party acknowledges that the purpose of this Agreement is for
Synovus to provide the Synovus Services to TSYS on an interim basis until TSYS
can perform the Synovus Services for itself, and for TSYS to provide the TSYS
Services to Synovus on an interim basis until Synovus can perform the TSYS
Services for itself. Accordingly, each of Synovus and TSYS shall use its
commercially reasonable efforts to make or obtain such approvals, permits and
licenses and implement such systems, as shall be necessary for it to provide the
appropriate Services for itself as promptly as practicable. As TSYS becomes
self-sufficient with respect to, or engages other sources to provide, any
Synovus Service, TSYS shall be entitled to release Synovus from providing any or
all of the Synovus Services hereunder by delivering a written notice thereof to
Synovus at least thirty (30) days prior to the effective date of release (such
notice to expire on the last day of a calendar month) of such Synovus
Service(s). At the end of such thirty (30) day period (or such shorter period as
may be agreed by the Parties), Synovus shall discontinue the provision of the
Synovus Services specified in such notice and any such Synovus Services shall be
excluded from this Agreement, and Schedule A shall be deemed to be amended
accordingly. As Synovus becomes self-sufficient with respect to, or engages
other sources to provide, any TSYS Service, Synovus shall be entitled to release
TSYS from

11



--------------------------------------------------------------------------------



 



providing any or all of the TSYS Services hereunder by delivering a written
notice thereof to TSYS at least thirty (30) days prior to the effective date of
release (such notice to expire on the last day of a calendar month) of such TSYS
Service(s). At the end of such thirty (30) day period (or such shorter period as
may be agreed by the Parties), TSYS shall discontinue the provision of the TSYS
Services specified in such notice and any such TSYS Services shall be excluded
from this Agreement, and Schedule B shall be deemed to be amended accordingly.
          (c) Provided that the receiving Party has used commercially reasonable
efforts to transition off the Services by the applicable Termination Date, if it
has nevertheless not been possible for the receiving Party to transition off a
particular Service prior to its applicable Termination Date (other than as a
result of the receiving Party (i) requesting a modification of the form, scope
or nature of the particular Service or (ii) electing any conversion of its
systems or plans to systems or plans that materially differ from the systems and
plans in effect on the date hereof, provided that the limitations in clauses
(i) and (ii) shall not apply to any of the Services set forth in Section 01 of
Schedule A (Human Resources (HR), Compensation, Recruiting and Compliance)),
then upon the receiving Party’s request the Parties shall negotiate in good
faith commercially reasonable terms for an extension (in any event not to exceed
three months from the initial Termination Date for such Service) of the
Termination Date for such existing Service to be provided in the same form,
scope and nature that such Service is being provided as of the Termination Date.
     Section 7.2 Early Termination by Synovus. Synovus may terminate this
Agreement by giving written notice to TSYS under the following circumstances:
          (a) if TSYS shall default in the performance of any of its material
obligations under, or breach any of its covenants set forth in, this Agreement,
and such default or breach shall continue and not be remedied for a period of
thirty (30) days after Synovus has given written notice to TSYS specifying such
default or breach and requiring it to be remedied; or
          (b) if a Bankruptcy Event has occurred with respect to TSYS and TSYS
has ceased to make payments due under this Agreement in accordance with its
terms.
     Section 7.3 Early Termination by TSYS. TSYS may terminate this Agreement by
giving written notice to Synovus under the following circumstances:
          (a) if Synovus shall default in the performance of any of its material
obligations under, or breach any of its warranties set forth in, this Agreement
and such default or breach shall continue and not be remedied for a period of
thirty (30) days after TSYS has given written notice to Synovus specifying such
default or breach and requiring it to be remedied; or
          (b) if a Bankruptcy Event has occurred with respect to Synovus and
Synovus has ceased to make payments due under this Agreement in accordance with
its terms.
     Section 7.4 Force Majeure. If the performance by TSYS or Synovus of their
respective duties or obligations hereunder (other than payment obligations under
Section 4 hereof) is interrupted or interfered with by an event beyond the
reasonable control of the performing Party which by its nature could not have
been foreseen by that Party, or if it could have been foreseen, was unavoidable,
and includes fire, storm, flood, earthquake or other natural

12



--------------------------------------------------------------------------------



 



disaster, explosion, war or terrorism, strike or labor disruption, rebellion,
insurrection, quarantine, act of God, boycott, embargo, unavailability of raw
materials, riot or any governmental Law, regulation or edict (collectively, the
“Force Majeure Events”), the Party affected by such Force Majeure Event shall
not be deemed to be in default of this Agreement by reason of its nonperformance
due to such Force Majeure Event, but shall give prompt written notice to the
other Party of the Force Majeure Event and the extent and anticipated duration
of its inability to perform its obligations. The Party affected by the Force
Majeure Event shall use its commercially reasonable efforts to mitigate the
effect of the Force Majeure Event, and shall cooperate with the other Party in
obtaining, at the other Party’s sole expense, an alternative source for the
affected Services, and the other Party shall be released from any payment
obligation to the Party affected by the Force Majeure Event with respect to such
Services during the period of such Force Majeure Event. Additionally, upon and
during the occurrence of a Force Majeure Event, at the sole option of the Party
receiving the Services affected by the Force Majeure Event, the term of this
Agreement shall be tolled with respect to such Services. If the Force Majeure
Event still persists following thirty (30) consecutive days, the unaffected
Party may terminate this Agreement with respect to the affected Services and any
Services associated therewith by service of written notice in writing to the
Party unable to perform due to the Force Majeure Event. Upon the cessation of
the event of Force Majeure, the affected Party shall promptly notify the other
Party in writing of such cessation.
     Section 7.5 Consequences on Termination. If this Agreement expires or is
terminated in accordance with this Section 7, then (a) all Services to be
provided will promptly cease, (b) each of Synovus and TSYS shall promptly return
all Confidential Information received from the other Party in connection with
this Agreement (including the return of all information received with respect to
the Services of Synovus or TSYS, as the case may be), without retaining a copy
thereof, and (c) each of Synovus and TSYS shall honor all credits and make any
accrued and unpaid payment to the other Party as required pursuant to the terms
of this Agreement, and no rights already accrued hereunder shall be affected.
     Section 7.6 Survival. Notwithstanding anything to the contrary in this
Section 7, Sections 5, 6, 7, 8, 9, 10, 11 and 12 of this Agreement shall survive
the termination hereof in accordance with their respective terms.
     Section 7.7 Accrued Rights. Any termination or expiration of this Agreement
(howsoever caused) shall not affect any accrued rights or liabilities of either
Party nor shall it affect the coming into force or the continuance in force of
any provision hereof which is expressly or by implication intended to come into
or continue in force on or after such termination or expiration.
     Section 7.8 Termination Assistance. On the expiration or termination of a
Service the Parties shall act reasonably and cooperate with each other to (if
requested by the Party receiving the Service), at the sole cost and expense of
the receiving Party, migrate such Service to the replacement service provider,
as designated by the receiving Party. Each Party shall in such co-operation take
into account the need to minimize both the cost of such migration and the
disruption to the ongoing business activities of the Parties, and shall provide
reasonable access to information and data regarding the relevant Service(s) to
enable an orderly assumption of the Service(s) by the receiving Party’s
replacement service provider.

13



--------------------------------------------------------------------------------



 



     Section 7.9 Effectiveness. This Agreement shall become effective upon the
Effective Time and prior thereto shall be of no force or effect. If the
Distribution Agreement shall be terminated in accordance with its terms prior to
the occurrence of the Effective Time, this Agreement and any actions or
agreements contemplated hereby shall automatically be terminated and of no force
or effect.
     SECTION 8. RECORDS.
     Each of the Parties shall create and, for a period of six (6) years after
the termination or expiration of this Agreement, maintain full and accurate
books in connection with the provision of the Services, and all other records
relevant to this Agreement, and upon reasonable notice from the other Party
shall make available for inspection and copy by such other Party’s agents such
records during reasonable business hours.
     SECTION 9. INTELLECTUAL PROPERTY, DATA.
     Section 9.1 Ownership. This Agreement and the performance of this Agreement
will not affect the ownership of any copyrights or other intellectual property
rights allocated in the Distribution Agreement or the other Ancillary
Agreements. Neither Party will gain, by virtue of this Agreement, any rights of
ownership of copyrights, patents, trade secrets, trademarks or any other
intellectual property rights owned by the other Party. Except as otherwise set
forth in any of the Ancillary Agreements, the Party providing the applicable
Service will own all copyrights, patents, trade secrets or other intellectual
property rights subsisting in any deliverable that subsists in whole or in part
of software, firmware or other computer code and any other works developed by
such Party for purposes of this Agreement. Each Party acknowledges and agrees
that each shall retain exclusive ownership of its own respective data and other
intellectual property provided to the other pursuant to this Agreement. Neither
Party shall use the other Party’s data for any purpose other than the
performance of this Agreement in accordance with its provisions. The receiving
Party will own all data generated by or for it in the course of performing the
applicable Services, and shall at all times have a right to access and be
provided with copies of that data.
     SECTION 10. DISPUTE RESOLUTION.
     Section 10.1 Dispute Resolution under Distribution Agreement. Any dispute
arising out of or relating to the performance, breach or interpretation of this
Agreement shall be handled in accordance with Section 5.5 of the Distribution
Agreement.
     Section 10.2 Continuity of Service and Performance. Unless otherwise agreed
herein or in writing, the Parties will continue to provide Services and honor
all other commitments under this Agreement and each Ancillary Agreement during
the course of dispute resolution pursuant to the provisions of this Section 10
with respect to all matters not subject to such dispute, controversy or claim.
     SECTION 11. NOTICES.
     All notices and other communications hereunder shall be in writing and
shall be deemed effectively given the earlier of (i) when received, (ii) when
delivered personally, (iii) one (1)

14



--------------------------------------------------------------------------------



 



Business Day after being delivered by facsimile (with receipt of appropriate
confirmation), or (iv) one (1) Business Day after being deposited with an
overnight courier service and addressed to the respective parties as follows:
To Synovus:
Synovus Financial Corp.
1111 Bay Avenue
Suite 500
Columbus, GA 31901
Attention: Thomas J. Prescott
                 Chief Financial Officer
Telephone: 706-649-2401
Facsimile: 706-649-4819
With a copy to:
Synovus Financial Corp.
1111 Bay Avenue
Suite 500
Columbus, GA 31901
Attention: B. Scott McGlaun
                 Chief Information Officer
Telephone: 706-649-4916
Facsimile: 706-464-4730
To TSYS:
Total System Services, Inc.
1600 First Avenue
Columbus, GA 31901
Attention: James B. Lipham
                 Chief Financial Officer
Telephone: 706-649-2262
Facsimile: 706-644-1725
With a copy to:
Total System Services, Inc.
1600 First Avenue
Columbus, GA 31901
Attention: Ryland L. Harrelson
                 Executive Vice President of Administrative Services
Telephone: 706-649-4840
Facsimile: 706-615-2716

15



--------------------------------------------------------------------------------



 



; or to such other address as the Party to whom notice is given may request by
notifying the other in writing in the manner set forth above. As used in this
Section 11, “Business Day” means any day other than a Saturday, a Sunday or a
day on which banking institutions located in the city of Columbus, Georgia are
authorized or obligated by law or executive order to close.
     SECTION 12. MISCELLANEOUS.
     Section 12.1 Termination of Management Agreements. On and from the
Effective Time, the Parties agree that each of the agreements set forth on
Schedule E shall be terminated with immediate effect and without the need for
any Party to take any further action.
     Section 12.2 Waivers, Modifications, Amendments. Any provision of this
Agreement may be amended or waived if, and only if, such amendment or waiver is
in writing and signed, in the case of an amendment, by TSYS, on the one hand,
and Synovus, on the other hand, or in the case of a waiver, by the Party against
whom the waiver is to be effective. No failure or delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and in addition to
other or further remedies provided by law or equity.
     Section 12.3 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF GEORGIA.
     Section 12.4 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person,
corporation, partnership or other entity or any circumstance, is invalid and
unenforceable, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
persons, corporations, partnerships or other entities or circumstances shall not
be affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any jurisdiction.
     Section 12.5 Reference; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. The words “include”, “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation.” Unless the context otherwise requires, references
in this Agreement to Sections and Schedules shall be deemed references to
Sections of, and Schedules to, this Agreement. Unless the context otherwise
requires, the words “hereof”, “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Section or provision of this Agreement. This Agreement shall not
be construed against either Party as the principal drafter hereof.

16



--------------------------------------------------------------------------------



 



     Section 12.6 Entire Agreement. This Agreement, the Distribution Agreement
and the Confidential Disclosure Agreement (including all Schedules to such
agreements) contains the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters.
     Section 12.7 Assignment. (a) This Agreement shall inure to the benefit of
and be binding upon the Parties and their respective legal representatives and
successors, and nothing in this Agreement, express or implied, is intended to
confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Agreement; provided, however, except as otherwise
expressly provided for in this Agreement, this Agreement shall not be
assignable, in whole or in part, by any Party without the prior written consent
of the other Party, and any attempt to assign any rights or obligations arising
under this Agreement without such consent shall be null and void; and provided
further, that a Party may assign this Agreement without such prior written
consent in connection with: (i) a merger transaction in which such Party is not
the surviving entity or (ii) the sale, transfer, exchange or other disposition
by such Party of all or substantially all of its assets, so long as, in either
case, if such merger or asset sale transaction occurs during the Restricted
Assignment Period, the rating of the assignee, following the consummation of
such merger or asset sale transaction, shall be BBB- or better from Standard &
Poor’s and Baa3 or better from Moody’s Investor Services, Inc. (or if Standard &
Poor’s or Moody’s Investor Services, Inc. shall change their rating designations
after the date of this Agreement, a comparable rating or better under such new
designations), and upon the effectiveness of any such valid assignment the
assigning Party shall be released from all of its obligations under this
Agreement if the surviving entity of such merger or the transferee of such
assets shall agree in writing, in form and substance reasonably satisfactory to
the other Party, to be bound by the terms of this Agreement as if named as a
“Party” hereto.
          (b) Nothing contained herein shall prevent a Party from providing
Services through or with the assistance of third parties or subcontractors whom
such Party regularly used to provide such Services prior to the date hereof or
will regularly use to provide similar services to its own organization
thereafter; provided, however, a providing Party will at all times remain
responsible for the fulfillment of its obligations under this Agreement,
notwithstanding the performance of the obligations by another person.
          (c) For the avoidance of doubt, the providing Party shall not be
relieved of its obligation to provide Services by reason of (i) any event
referred to in this Section 12.7, or (ii) a Change of Control of the receiving
Party, provided in either case that such event or Change of Control does not
materially alter the scope or volume of Services being provided to the receiving
Party by the providing Party.
     Section 12.8 Binding Effect. This Agreement shall be binding upon each
Party and its Subsidiaries who receive or provide Services under this Agreement,
and their respective successors and permitted assigns, if any, and except as
provided herein, shall inure to the benefit of the Parties and their respective
successors and permitted assigns, if any. Nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.

17



--------------------------------------------------------------------------------



 



     Section 12.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.
     Section 12.10 No Agency or Partnership. Nothing in this Agreement will
create, or will be deemed to create, a partnership or the relationship of
principal and agent or of employer and employee between the Parties.
     Section 12.11 Provisions Unaffected. Nothing contained in this Agreement
shall affect the rights and obligations of Synovus and TSYS pursuant to the
Distribution Agreement.
     Section 12.12 Conflict. Notwithstanding any other provision in this
Agreement to the contrary, in the event and to the extent of conflict between
this Agreement and any Schedule, the Schedule shall prevail.
[Signature page follows]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered on
behalf of the Parties as of the date first herein above written.

                      SYNOVUS FINANCIAL CORP.    
 
               
 
  By:   /s/ Thomas J. Prescott                   
 
  Name:   Thomas J. Prescott                   
 
  Title:   Executive Vice President and Chief Financial Officer                 
          TOTAL SYSTEM SERVICES, INC.    
 
               
 
  By:   /s/ James B. Lipham                   
 
  Name:   James B. Lipham                   
 
  Title:   Senior Executive Vice President and Chief Financial Officer         
         

[Signature page to Transition Services Agreement]

